                   Case 1:21-cv-02483-MLB Document 1 Filed 06/17/21 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

 ROBERT MAYO

                   Plaintiff,                          CIVIL ACTION FILE NO.:

 v.

 MARION HOWELL, individually,
 ARCBEST d/b/a ABF FREIGHT
 SYSTEM, INC.

                   Defendants.

                                DEFENDANTS’ NOTICE OF REMOVAL

            COMES NOW Defendants MARION HOWELL and ARCBEST d/b/a ABF

FREIGHT SYSTEM, INC., by and through counsel, and file this Notice of Removal

as follows:

                                                  1.

            Plaintiff ROBERT MAYO (hereinafter “Plaintiff”) filed a civil action against

Defendants in the State Court of Fulton County, State of Georgia, Civil Action File

No. 21EV002946, on May 13, 2021. A copy of the Complaint and all pleadings filed

in the State Court action are attached hereto as Exhibit “A”.




M0743249.1 15418                            -1-
                   Case 1:21-cv-02483-MLB Document 1 Filed 06/17/21 Page 2 of 7




                                                  2.

            According to his allegations in the Complaint, Plaintiff is a citizen of the State

of Georgia.

                                                  3.

            Defendant ABF Freight System, Inc. is an Arkansas corporation, which is

both its state of incorporation and the state in which it maintains its principal place

of business. 28 U.S.C. § 1332 (c) (1). ABF Freight System, Inc.’s registered agent is

Corporation Service Company, which maintains its registered office at 300 South

Spring Street, Suite 900, Little Rock, Arkansas 72201. ABF Freight System, Inc.’s

principal place of business is 8401 McClure Drive, Fort Smith, Arkansas 72916. See

Arkansas Corporations Database printout attached as Exhibit “B”. Accordingly,

ABF Freight System, Inc. is a citizen of the State of Arkansas.

                                                  5.

            Defendant Marion Howell is a resident of the state of South Carolina and

resides at 108 Harris Drive, Greer, SC.

                                                  6.

            Complete diversity of citizenship exists between Plaintiff and the Defendants

for purposes of 28 U.S.C. § 1332 (c) (1).




M0743249.1 15418                            -2-
                   Case 1:21-cv-02483-MLB Document 1 Filed 06/17/21 Page 3 of 7




                                                  7.

            With respect to removal on the basis of diversity jurisdiction, this removal is

timely because it has been filed within thirty (30) days of Defendants ABF Freight,

System, Inc.’s receipt of service papers on May 18, 2021. Defendant Howell was

served June 7, 2021. This Notice of Removal is also timely because it is filed within

thirty (30) days after receipt by a Defendant of a copy of the initial pleading setting

forth the claim upon which this action is based. 28 U.S.C. § 1446 (b). The parties

being fully diverse, this Court has jurisdiction pursuant to 28 U.S.C. § 1332 (a)(1).

                                                  8.

            In his Complaint, Plaintiff claimed to have suffered “significant injuries” and

“extensive damages and bodily injuries” as a result of the collision, without

specifying a specific dollar figure as to his damages. Additionally, in his Complaint,

Plaintiff alleges he “experience neck and back pain” and that as a result of the wreck

had “emergency room treatment.” Moreover, Plaintiff alleges that “[a]s a result of

the wreck, Plaintiff suffered a loss of quality of life.” As a result, this Court’s

jurisdictional amount-in-controversy threshold of $75,000 has been satisfied. See

Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547,

554, 190 L. Ed. 2d 495 (2014)(“In sum, as specified in § 1446(a), a defendant’s




M0743249.1 15418                            -3-
                   Case 1:21-cv-02483-MLB Document 1 Filed 06/17/21 Page 4 of 7




notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.”)

                                                  9.

            Defendants hereby give notice within thirty (30) days after service and receipt

by Defendants of a copy of the Complaint filed in the State Court of Fulton County,

State of Georgia, pursuant to 28 U.S.C. § 1446 and Rule 11 of the Federal Rules of

Civil Procedure, of the removal of this action to this Court.

                                                  10.

            Defendants have simultaneously filed a Notice of Filing Removal in the State

Court of Gwinnett County, State of Georgia. A copy of the Notice of Filing Removal,

exclusive of exhibits, being filed with the State Court of Gwinnett County is attached

hereto as Exhibit “C”.

                                                  11.

            Good and sufficient defenses to Plaintiff’s claims exist. See Defendants’

Answer, filed as Exhibit “D” herewith.

                                                  12.

            No previous application for the relief sought herein has been made to this or

any other Court.




M0743249.1 15418                            -4-
                   Case 1:21-cv-02483-MLB Document 1 Filed 06/17/21 Page 5 of 7




            WHEREFORE, it is hereby requested that this Court grant the removal of this

case to the United States District Court for the Northern District of Georgia, in which

district this suit is pending.

            Respectfully submitted this 17th day of June, 2021.

                                                  McMICKLE, KUREY & BRANCH, LLP

                                                  /s/ David C. Wright
                                                  ZACH M. MATTHEWS
 217 Roswell Street, Suite 200                    Georgia Bar No.: 211231
 Alpharetta, Georgia 30009                        DAVID C. WRIGHT
 Telephone: (678) 824-7800                        Georgia Bar No. 134198
 Facsimile: (678) 824-7801                        Attorney for Defendants
 Email: zmatthews@mkblawfirm.com
        dwright@mkblawfirm.com




M0743249.1 15418                            -5-
                   Case 1:21-cv-02483-MLB Document 1 Filed 06/17/21 Page 6 of 7




                               CERTIFICATE OF COMPLIANCE

            The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1C. This brief

has been prepared in Times New Roman font, 14 point.


                                              /s/ David C. Wright
                                              DAVID C. WRIGHT
                                              For the Firm




M0743249.1 15418                            -6-
                   Case 1:21-cv-02483-MLB Document 1 Filed 06/17/21 Page 7 of 7




                                 CERTIFICATE OF SERVICE

            I hereby certify that on June 17, 2021 I electronically filed DEFENDANTS’

NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system which

will automatically send email notification of such filing to the following attorneys

of record:

                                          Keith R. Foster
                                      The Foster Firm, LLC
                                        One Crown Center
                                   1895 Phoenix Blvd., Suite 110
                                        Atlanta, GA 30349
                                       Attorney for Plaintiff


                                              /s/ David C. Wright
                                              DAVID C. WRIGHT
                                              For the Firm




M0743249.1 15418                             -7-
